Citation Nr: 1036525	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-19 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
undifferentiated schizophrenia.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to April 
1970.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied the 
Veteran's claim for an increased rating for undifferentiated 
schizophrenia and for a total disability rating based on 
individual unemployability due to service-connected disability.  
The Veteran perfected an appeal to the Board, which denied the 
Veteran's claims in October 2006.  

In July 2008, the Veteran's representative and VA's Office of 
General Counsel filed a joint motion requesting that the United 
States Court of Appeals for Veterans Claims (Court) vacate the 
Board's decision and remand the matter to the Board for further 
development and readjudication.  That same month, the Court 
granted the joint motion and remanded the case to the Board for 
compliance with the terms of the joint motion.  The Board 
subsequently remanded the case in December 2008 for further 
evidentiary development and adjudication.  After completing the 
required evidentiary development, the RO re-adjudicated the 
claims and denied the Veteran's claims via the issuance of a 
supplemental statement of the case in February 2010.  Thus, there 
is compliance with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting that where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance).  

(The Veteran testified before the undersigned Veterans Law Judge 
at a hearing at the Jackson RO in May 2006.  A transcript of the 
hearing has been associated with the Veteran's claims file.)


FINDINGS OF FACT

1.  The Veteran's undifferentiated schizophrenia has been 
manifested by flattened affect, disturbances of motivation and 
mood, and difficulty in establishing and maintaining effective 
relationships that approximate occupational and social impairment 
with reduced reliability and productivity.

2.  The Veteran's service-connected disability does not preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
undifferentiated schizophrenia have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, 
Diagnostic Code 9204 (2009).  

2.  The criteria for an award of a total disability rating based 
on individual unemployability due to service-connected disability 
have been not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, during the pendency of the appeal.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed after, 
May 30, 2008.  The amendments, among other things, removed the 
notice provision requiring VA to request the Veteran to provide 
any evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the claims 
on appeal has been accomplished.

Through December 2003, October 2005, October 2007, and March 2009 
notice letters, the RO notified the Veteran of the information 
and evidence needed to substantiate his claims.  Thereafter, the 
Veteran was afforded the opportunity to respond.  In addition, 
the Veteran was provided notice concerning the assignment of 
rating criteria and effective dates via a March 2006 notice 
letter.  Hence, the Board finds that the Veteran has received 
notice of the information and evidence needed to substantiate his 
claims, and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the December 2003, October 2005, and 
October 2007 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, will 
be obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO 
notified the Veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted the RO 
to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned December 2003, 
October 2005, and October 2007 notice letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) 
and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In addition, the Veteran was given the 
opportunity to respond following the December 2003, October 2005, 
March 2006, October 2007, and March 2009 notice letters.  

Otherwise, nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication whatsoever 
that any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  The Veteran's 
post-service treatment records from private and VA treatment 
providers have been associated with the file.  In addition, the 
Veteran was provided VA medical examination in August 2000, June 
2001, July 2003, November 2005, August 2009, and February 2010; 
reports of those examinations have been associated with the 
claims file.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA examinations 
obtained in this case are adequate, as they are predicated on 
consideration of all of the pertinent evidence of record, to 
include the statements of the Veteran and his representative, and 
reflects that the examiners conducted a full psychological 
examination of the Veteran, which included information necessary 
to apply the pertinent rating criteria.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the claims on appeal has 
been met. 38 C.F.R. § 3.159(c)(4).  The Veteran has further been 
given the opportunity to submit evidence; he and his 
representative have provided written argument in support of his 
claim, and the Veteran testified before the undersigned Veterans 
Law Judge at a hearing in May 2006.  Otherwise, neither the 
Veteran nor his representative has identified, and the record 
does not indicate, existing records pertinent to the claims on 
appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required by 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran contends that his service-connected undifferentiated 
schizophrenia is more disabling than reflected by the assigned 50 
percent rating.  He also contends that he is entitled to a total 
disability rating based on unemployability due to service-
connected disability (TDIU).

The Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where entitlement to compensation has 
already been established, VA must address the evidence concerning 
the state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals for 
Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Disability evaluations are determined by comparing a Veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  After 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

Relevant evidence consists of records from the Veteran's ongoing 
treatment at the G.V. (Sonny) Montgomery VA Medical Center in 
Jackson, Mississippi, as well as reports of VA examination 
provided to him in August 2000, June 2001, July 2003, November 
2005, August 2009, and February 2010.  Records further reflect 
that the Veteran was granted Social Security Administration (SSA) 
disability benefits in February 1985.  Medical records relied 
upon by SSA reveal that the Veteran was seen for a variety of 
health issues including mental illness, with diagnoses ranging 
from depression, major affective disorder, severe borderline 
personality disorder, post-traumatic stress disorder (PTSD), and 
seizure disorder. The primary diagnosis noted by SSA was 
borderline mental retardation with secondary diagnoses of 
depression and alcohol dependence with an onset date in November 
1979.

The Veteran was afforded VA examination in August 2000.  At that 
time, the examiner noted the Veteran's affect to be "anxious and 
fidgety," although he was noted to be polite and cooperative 
throughout the examination.  He complained of a depressed mood 
and occasional panic attacks.  Testing revealed "extremely 
severe level of current depressive symptoms," including feeling 
hopeless and constantly feeling sad and disgusted with himself.  
The examiner noted, however, that the test results were 
"equivocal" due to the invalidity of a second test performed 
during the examination.  The examiner found the Veteran to be 
"clearly anxious and depressed" with some evidence of a thought 
disorder.  

The Veteran was given another VA examination in June 2001.  
Report of that examination reflects that the Veteran complained 
of feeling anxious, nervous, and depressed.  He further stated 
that he was experiencing nightmares and was suspicious of others.  
He stated that he felt hopeless and worthless and did not have 
any friends.  He denied experiencing any auditory or visual 
hallucinations.  His mood and affect were noted to be anxious, 
and he was noted to have cognitive difficulties.  The examiner 
noted that the Veteran was socially and vocationally impaired and 
assigned him diagnoses of schizoaffective disorder and 
posttraumatic stress disorder.  He assigned the Veteran a Global 
Assessment of Functioning (GAF) score of 45.

The Veteran was again afforded a VA examination in July 2003.  He 
reported no suicidal or homicidal ideations or audiovisual 
hallucinations.  He reported that he had some nightmares about 
the Vietnam conflict but no panic or anxiety associated with 
reminders of war.  He further reported a decrease in his short-
term memory and energy level and said he felt strong panic with a 
fast heartbeat when he has something important to do and that he 
would rather not be around people.  He reported being 
noncompliant with his medications.  Mental status examination 
revealed that the Veteran's behavior was somewhat cooperative 
with poor eye contact.  The examiner noted that the Veteran had a 
disheveled appearance and was agitated, but his mood was 
described as "fine."  His affect was noted to be mildly flat, 
and the examiner found his speech to be slow and his thought 
process circumstantial with some tangentiality and looseness of 
associations.  The examiner noted that the Veteran was not 
delusional and reported no hallucinations; he had no suicidal or 
homicidal ideations; and he had no obsessions or compulsions.  
His abstraction was noted to be very concrete, his insight was 
noted to be average, and his judgment was good.  The examiner 
said the Veteran had borderline intelligence quotient.  He 
diagnosed the Veteran with chronic undifferentiated schizophrenia 
and assigned a GAF score of 50.  He opined that the Veteran was 
severely impaired both socially and occupationally with 
borderline intellectual functioning but noted that with 
compliance with his medications the Veteran's mental condition 
could improve.  The examiner further found that the Veteran may 
be employable in jobs that do not require social interaction or 
increased intellectual functioning.

The Veteran was afforded another VA psychiatric examination in 
November 2005.  At that time, the Veteran reported being 
compliant with his psychotropic medications and sleeping 
reasonably well with his medications.  He reported constant 
nightmares but denied flashbacks, auditory or visual 
hallucinations, and paranoid thought as well as suicidal and 
homicidal ideations.  The Veteran reported that news of the Iraq 
war did not bother him but stated that he experienced an 
exaggerated startle response to unexpected loud sounds.  He 
further reported occasional panic attacks.  His appetite and 
energy were noted to be poor.  The examiner noted that there was 
no significant problem in the Veteran's thoughts and 
communication but stated that he was unable to comment on the 
Veteran's employability as the Veteran had been unemployed since 
1979.  The examiner found the Veteran's social functioning to be 
limited, as the Veteran was noted to live with his brother and to 
have never married.  He was noted to be "asocial."  The 
examiner reported, however, that the Veteran displayed no 
significant bizarre behavior.  He was noted to have a speech 
impairment which caused some communication difficulty, but the 
examiner found no significant problems with his thought process.  
The examiner reported that the Veteran was able to perform 
activities of daily living such as bathing, eating, and self 
hygiene.  The examiner reported that the Veteran was slightly 
tense during his mental status examination with restricted affect 
and goal-directed, limited speech.  He was alert and oriented in 
three spheres but was unable to remember three objects after five 
minutes.  His judgment was noted to be fair.  The examiner 
diagnosed the Veteran with moderately severe undifferentiated 
schizophrenia.  He noted that the Veteran was responding 
reasonably well to his medication, as evidenced by his lack of 
hallucinations or paranoid thought, and assigned the Veteran a 
GAF score of 60.

Pursuant to the Board's December 2008 remand, the Veteran was 
again provided a VA examination in August 2009.  Report of that 
examination reflects the Veteran's complaints of panic attacks 
and nightmares, as well as other depressive symptoms such as lack 
of motivation and decreased energy.  The Veteran complained at 
the examination of thinking about "how other people are thinking 
about him" and occasionally thinking that other people were 
trying to hurt him.  He further reported that he experienced 
auditory and visual hallucinations, which were helped but not 
completely prevented by medication.  The Veteran stated that he 
experienced occasional bouts of irritability and anger and had 
increasing memory trouble.  He further stated that he does not 
have friends but lives with his brother and gets along well with 
him.  The Veteran further reported attending church twice each 
month.  The examiner labeled the Veteran's symptoms as "severe" 
and found him to have disorganized and circumstantial thinking as 
well as anxiety, panic attacks, and insomnia.  The examiner found 
the Veteran to be "[u]nable to hold any type of job," as well 
as being unable to focus on or follow instructions to complete 
work tasks.  The examiner further found the Veteran to have 
difficulty in social functioning, including in part his 
"inappropriate" interactions in terms of fearing that others 
are out to harm him.  The examiner observed the Veteran to have a 
depressed, anxious mood with blunt affect.  He was found to have 
logical, relevant thinking with no evidence of obsessions.  The 
examiner diagnosed him with undifferentiated schizophrenia and 
assigned a GAF score of 45.  He opined that the Veteran displayed 
a substantial impairment in thought processes and communication 
and  displayed a "steady deterioration in his cognitive and 
social limitations."  The examiner found the Veteran's 
undifferentiated schizophrenia to preclude substantially gainful 
employment and concluded that his psychiatric symptoms caused 
disturbance of motivation and mood with difficulty in 
establishing and maintaining effective and social relationships.

The Veteran was again given a VA examination in February 2010.  
At that time, the Veteran reported that he continued to 
experience panic attacks and poor concentration.  He stated that 
he would occasionally feel like it was raining when it was not, 
or that there were people trying to "come into the house."  He 
reported his symptoms as "mild to moderate" and said that he 
experienced them daily.  His ability to work was noted to be 
impaired due to concentration difficulties, anxiety, and 
suspiciousness.  Similarly, the Veteran was noted to have social 
withdrawal.  Overall, the examiner opined that the Veteran's 
symptomatology caused mild to moderate impairment of social and 
occupational functioning.  No thought disorder, psychosis, 
cognitive deficiency, or other mental status abnormalities were 
noted.  The examiner diagnosed the Veteran with undifferentiated 
schizophrenia of mild to moderate severity and assigned a GAF 
score of 65.  The examiner opined that the results of 
psychological examination were "inconsistent" with the August 
2009 VA examination, noting that the Veteran's mental status 
examination was normal, without evidence of severe impairment in 
social or occupational functioning.  

Also associated with the claims file are VA outpatient treatment 
reports dated from 1999 through 2009.  A treatment note dated in 
November 1999 indicates an opinion from a VA treatment provider 
that the Veteran was at that time unable to engage in competitive 
employment, although no rationale was offered for this opinion.  
The Veteran was noted to complain of hallucinations in August 
2001 and January 2002; at his August 2001 VAMC treatment visit, 
he was noted to have depression and feelings of isolation, but 
his symptoms were noted to be "mild [and] tolerable."  He was 
assigned a GAF score of 55 at that time.  

Treatment records from the Jackson VAMC further reflect that in 
December 2004 the Veteran was noted to have logical and coherent 
thought content.  He denied psychotic symptoms, suicidal or 
homicidal ideations and depressive symptoms.  In January 2005 the 
Veteran reported that he was compliant in taking his medication. 
He said if he failed to take his medications he began to hear 
voices but that as long as he takes his medication and the 
pressure on him is low he is "okay."  He reported no paranoia.  
His mood was noted to be good. During monthly treatment visits in 
2005, the Veteran was noted to report no psychotic symptoms and 
no hallucinations.  He was found to have euthymic mood and 
reported in April 2005 that he "has activities he enjoys."  In 
June 2005, he reported that he had no mental health problems.  In 
January 2006 the Veteran was noted to have no paranoia and to be 
usually euthymic with depression only occasionally.  No psychosis 
was reported by the examiner.  Similarly, monthly treatment 
reports from 2006 document that the Veteran reported no psychotic 
symptoms and was in a "good" mood.  He reported experiencing no 
hallucinations in 2007 treatment notes and stated that he was 
"content most of the time" in June 2007.  He further denied 
experiencing any hallucinations in treatment notes dated in 
September 2007, July 2008, May 2009, and June 2009.  He was 
specifically noted at his June 2009 treatment visit to be 
experiencing a depressed mood with flattened affect that amounted 
to moderate depressive symptomatology.  He similarly denied 
experiencing hallucinations in August and September 2009 
telemedicine consultations.

The Veteran testified at a Board hearing in May 2006.  At that 
time, he testified that he received his mental health care at VA 
and was in receipt of SSA disability benefits for his mental 
disability.  He reported having been unemployed since 1979.  He 
testified that he occasionally relapses and starts to 
hallucinate.  He reported that he lives with his brother, who 
helps him take his medication and helps him with his finances.  
He also testified that he does not drive and that he relies upon 
his brother for transportation.  He reported being able to do 
activities of daily living such as bathing.  He reported that he 
does not socialize.  He said he forgets where he puts things and 
could not remember all of his nieces' names but he said he 
remembers his siblings' names.  The Veteran denied having any 
hobbies but he said he could do chores around the house.  He 
reported no difficulty concentrating and staying on task when he 
was performing tasks around the house.  Finally, he testified 
that a few years earlier he was having hallucinations but he has 
been doing well recently.  

He has further submitted multiple written statements to VA.  In 
one such statement, dated in October 2005, the Veteran reported 
that "hallucinations and schizophrenia are still with me."  In 
a statement submitted in January 2006, he further stated that he 
was unable to work due to side effects for medication he was 
taking to treat both his psychiatric symptoms and his non-
service-connected arthritis. 

A.  Higher Rating for Undifferentiated Schizophrenia

In its August 2003 rating decision, the RO evaluated the 
Veteran's undifferentiated schizophrenia under 38 C.F.R. § 4.130, 
Diagnostic Code 9204 (2009).  Under the General Rating Formula 
For Mental Disorders, to include undifferentiated schizophrenia, 
a 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration 
of psychiatric symptoms, the length of remission, and the 
Veteran's capacity for adjustment during periods of remission.  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  See 38 
C.F.R. § 4.126(a).  Furthermore, when evaluating the level of 
disability arising from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).  It is necessary to evaluate a disability from the 
point of view of a Veteran working or seeking work.  38 C.F.R. § 
4.2 (2009).

Upon review of the relevant medical evidence, the Board notes 
that the Veteran's undifferentiated schizophrenia appears to be 
consistent with the criteria for a 50 percent rating.  In that 
connection, the Board notes that the Veteran has been treated on 
multiple occasions for complaints of depressed mood and 
difficulty with work and social relationships.  He was 
specifically noted at his November 2005 VA examination to have 
moderate symptomatology and at his February 2010 examination to 
display mild to moderate social and occupational impairment.  He 
was further treated on multiple occasions by VA treatment 
providers for complaints of depression, difficulty concentrating, 
and social withdrawal.  Hence, the Board finds that the Veteran's 
undifferentiated schizophrenia more nearly approximates the 
assigned 50 percent rating for occupational and social impairment 
with reduced reliability and productivity, as manifested by the 
Veteran's flattened affect; disturbances of motivation and mood; 
and difficulty establishing and maintaining effective 
relationships.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(holding that symptoms recited in the rating schedule for mental 
disorders are to serve as examples of the type and degree of the 
symptoms and not an exhaustive list).  In so concluding, the 
Board finds particularly persuasive the Veteran's ongoing 
depression and difficulty in establishing new social or intimate 
relationships, as well as multiple diagnoses of flattened affect, 
frequent panic attacks, impaired memory, and disturbances of 
motivation and mood.  

The Board notes, as discussed above, that it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  38 C.F.R. 
§ 4.21 (2009).  Nonetheless, upon review of the relevant medical 
evidence discussed above, the Board finds that the Veteran's 
undifferentiated schizophrenia was manifested by symptoms 
resulting in occupational and social impairment with reduced 
reliability and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130 (Diagnostic 
Code 9204).  The evidence indicates that the Veteran has 
consistently experienced this level of symptomatology.  
Therefore, a rating higher than the 50 percent disability rating 
currently assigned is not warranted for the entirety of the 
appellate period.  In that connection, the Board notes that there 
is no evidence that the Veteran has problems tantamount to 
obsessive or ritualistic behavior that interfered with his 
routine activities.  There is, further, no evidence that the 
Veteran has at any time displayed stereotyped speech, difficulty 
in understanding complex commands, impaired judgment, or impaired 
abstract thinking.  To the contrary, the Veteran has regularly 
denied suicidal and homicidal ideations and psychotic symptoms.  
He has further, with few exceptions, reported to his VA treatment 
providers that he is not experiencing visual or auditory 
hallucinations, especially when he maintains his medication 
regimen.  The Veteran has also consistently reported being able 
to stay on task and do chores around the house as well as perform 
activities of daily living.  These are the sort of things that 
strongly suggest that he does not experience deficiencies in most 
area as is required for a 70 percent rating.  Rather, his 
difficulties are akin to the problems identified by the criteria 
for a 50 percent rating, with reduced reliability and 
productivity as a result.  In particular, the Board notes that 
during this period, the Veteran was not found to have 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Thus, the Board finds 
that a higher rating is not warranted.

In reaching its conclusion, the Board finds particularly 
persuasive the Veteran's ongoing mood disturbances, panic 
attacks, and sleep interruption due to nightmares, as recorded on 
multiple occasions and discussed above.  The Board also 
acknowledges findings of the August 2000 and June 2001 VA 
examiners that the Veteran's symptoms were " severe," as well 
as findings by the February 2010 VA examiner that the Veteran's 
symptomatology is "mild to moderate."  The Board notes, 
however, that words such as "moderate," "marked," "moderately 
severe," and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions are 
"equitable and just as contemplated by the requirements of the 
law."  38 C.F.R. § 4.6 (2009).  Use of terminology such as 
"moderate" or "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).  As 
such, the Board finds that the previously assigned rating of 50 
percent for the Veteran's service-connected undifferentiated 
schizophrenia is proper.

The Board acknowledges that, at his August 2009 VA examination, 
the Veteran reported experiencing auditory and visual 
hallucinations.  He has also reported experiencing hallucinations 
at his May 2006 VA hearing, and in August 2001 and January 2002 
treatment notes.  However, the Board finds, as did the RO, that 
these reports are not consistent and are not supported by ongoing 
treatment records from the Veteran's VAMC treatment providers, 
who have documented in monthly treatment reports from 2005 
through 2009 that the Veteran had consistently denied 
experiencing hallucinations or any other such symptoms.  To the 
contrary, the Veteran has consistently reported experiencing good 
moods and no symptoms of psychosis.  In addition, the July 2003 
VA examiner noted that the Veteran may be employable in jobs that 
do not require social interaction or increased intellectual 
functioning, and the February 2010 VA examiner specifically found 
the Veteran to have only mild to moderate symptomatology.  The 
Board thus finds the August 2009 VA examination less probative, 
as it is not consistent with the remainder of the treatment 
records, to include the Veteran's own reports of the level and 
types of symptoms he has experienced throughout the appellate 
period, especially when being seen for treatment.  The Board 
gives greater weight to the comments made for treatment purposes 
or assessment because they were made in the context of seeking 
care rather than in the context of a pursuit of compensation 
benefits.

In sum, the Veteran's symptoms of undifferentiated schizophrenia 
are not of the degree contemplated by the criteria for a higher 
rating; they are more like those contemplated by the currently 
assigned 50 percent rating.  He is not deficient in most areas.  
His speech is not illogical, obscure, or irrelevant; he does not 
experience near-continuous panic or depression.  He has not been 
so irritable as to have periods of violence--the Board 
acknowledges that there is some evidence of occupational and 
social impairment.  The Veteran was noted to have been unemployed 
since 1979 and has reported that he does not have any hobbies or 
socialize with others.  Nevertheless, the Veteran has repeatedly 
reported that he lives with his brother and attends church twice 
a month.  As discussed above, the Veteran has at no time 
exhibited impairment of thought processes.  Also, he is able to 
communicate without speech problems.  In addition, the Veteran's 
July 2003 and February 2010 VA examiners have found him to retain 
some ability to function in occupational and social settings.  
Indeed, the February 2010 VA examiner found the Veteran to 
display no more than "mild to moderate" symptomatology.  
Although he was noted to neglect his appearance on occasion, 
self-isolate, and experience some problems with stressful 
circumstances and maintaining effective relationships, the kinds 
of problems he experiences are most like those set forth in the 
criteria for a 50 percent rating.  Consequently, the Board finds 
that the preponderance of the evidence is against the claim for a 
higher rating for the Veteran's service-connected 
undifferentiated schizophrenia.  See 38 C.F.R. § 4.7.

The Board further finds that, for the entirety of the appeal 
period, symptoms set forth in the criteria for a total rating for 
the Veteran's service-connected undifferentiated schizophrenia 
have not been evident.  Although his occupational and social 
functioning has been impaired, the persuasive medical evidence 
shows that the Veteran's symptomatology has not risen to the 
level of total occupational and social impairment.  Problems akin 
to gross impairment of thought processes or communication have 
not been shown.  Nor has the Veteran claimed to suffer from 
persistent hallucinations or suicidal or homicidal ideation.  He 
has further remained oriented and able to perform activities of 
daily living throughout the appellate period.  To that end, the 
Board looks to the findings of the July 2003 and February 2010 VA 
examiners, as well as reports from his VA treatment providers 
whose record entries are consistent with the July 2003 and 
February 2010 examiner's conclusions.  This evidence tends to 
show that the Veteran retains an ability to function on a certain 
occupational and social level that is, for the reasons already 
articulated, best characterized by the 50 percent rating.  
Moreover, the August 2000, June 2001, July 2003, November 2005, 
and February 2010 examinations all document that the Veteran had 
unremarkable speech, was oriented in all spheres, had an 
unremarkable thought process, was not delusional, did not exhibit 
inappropriate behavior, had no suicidal or homicidal thoughts, 
was able to maintain minimal personal hygiene, had no problems 
with activities of daily living, and was not incompetent for 
handling VA funds.  The Veteran's VAMC treatment providers have 
found no differently in their reports of treatment throughout the 
appellate period.  In view of the lack of symptomatology 
consistent with a total disability rating, the Board finds that 
an evaluation of 100 percent is not warranted at any time during 
the appellate period.

In its analysis, the Board has considered the GAF scores ranging 
from 45 to 65 assigned to the Veteran by his VA examiners and 
VAMC treatment providers.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), the GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  It does not otherwise include impairment in 
functioning due to physical (or environmental) limitations.  
There is no question that the GAF score and the interpretations 
of the score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Regardless, 
the GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
evaluation issue; rather, the score must be considered in light 
of the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).

The DSM-IV identifies scores in the ranges of 41-50 as "serious 
symptoms," which include suicidal ideation, severe obsessional 
rituals, frequent shoplifting, or any serious impairment in 
social, occupation, or school functioning, such as no friends or 
being unable to keep a job.  Scores in the range of 51-60 are 
identified as "'moderate symptoms" such as flat affect and 
circumstantial speech or moderate difficulty in social or 
occupational functioning.  The Board notes here that the Veteran 
has not at any time displayed suicidal ideation or severe 
obsessional rituals, nor has he been noted to engage in 
activities such as shoplifting.  Further, although the Veteran 
has been noted to have difficulty maintaining social 
relationships, he has had some degree of success; he continues to 
live with his brother and have a good relationship with him.  
Nothing about the Veteran's assigned GAF scores, when considered 
in light of the other evidence of record-in particular the 
Veteran's level of occupational and social impairment-leads the 
Board to conclude that a rating higher than the 50 percent 
currently assigned is warranted.  

The Board has considered the Veteran's and his representative's 
contentions with regard to his claim for a higher rating for his 
service-connected undifferentiated schizophrenia.  While the 
Board does not doubt the sincerity of the Veteran's belief that 
his disability is more severely disabling than reflected in the 
current rating, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide a 
probative opinion on a medical matter, such as the severity of a 
current disability as evaluated in the context of diagnostic 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected disability is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2009).  There simply is no evidence 
of marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); frequent periods of 
treatment, let alone hospitalization; or evidence that the 
Veteran's undifferentiated schizophrenia otherwise renders 
impractical the application of the regular schedular standards.  
The Board acknowledges that the Veteran contends that his 
disability has made him unable to work.  However, as noted above, 
the greater weight of the medical evidence indicates that the 
Veteran retains a level of occupational and social functioning as 
described by the schedule for a 50 percent rating.  Therefore, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2009).  Thus, based on the record 
before it, the Board does not find that the medical evidence 
demonstrates any unusual disability with respect to the claim 
that is not contemplated by the rating schedule.  The very 
symptoms the Veteran experiences are those specifically 
contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 
111 (2008).  As a result, the Board concludes that a remand to 
the RO for referral of the rating issue to the VA Central Office 
for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's 
service-connected undifferentiated schizophrenia does not warrant 
a rating in excess of 50 percent.  38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9204 (2009).  This is so for the entirety of the 
appeal period.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  

B.  TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1) (2009).  Total ratings are authorized for 
any disability or combination of disabilities for which the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected disability 
may be assigned where the Veteran is rated at 60 percent or more 
for a single service-connected disability, or rated at 70 percent 
for two or more service-connected disabilities and at least one 
disability is rated at least at 40 percent, and when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of the service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining 
whether there is a single service-connected disability rated as 
60 percent, disabilities of a common etiology or a single 
accident are considered as one disability.  § 4.16(a).

In addition, TDIU may be awarded on an extra-schedular basis if a 
Veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  Factors to be considered are 
the Veteran's education and employment history and loss of work-
related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 
326, 330, 332 (1991).  Individual unemployability must be 
determined without regard to any non-service-connected 
disabilities or the Veteran's advancing age.  38 C.F.R. § 
3.341(a); see also 38 C.F.R. § 4.19 (2009) (age may not be a 
factor in evaluating service-connected disability or 
unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The Board notes at the outset that the Veteran is service 
connected only for undifferentiated schizophrenia, which has been 
rated as 50 percent disabling.  He thus does not meet the 
criteria for a TDIU rating under 38 C.F.R. § 4.16(a), which 
requires that, if a Veteran is service connected for only one 
disability, that disability must be rated at least 60 percent 
disabling for an award of TDIU to be made.  

It is also the policy of VA, however, that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Where the Veteran fails to meet 
the applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), an extra-schedular rating is for consideration where the 
Veteran is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any non-service-
connected conditions and advancing age, which would justify a 
total rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn 
v. Brown, 4 Vet. App. 395 (1993).

The United States Court of Appeals for Veterans Claims (Court) 
has stated that in order for a Veteran to prevail on a claim for 
a TDIU under 38 C.F.R. § 4.16(b), the record must reflect some 
factor that takes his case outside of the norm.  The fact that a 
Veteran may be unemployed or has difficulty obtaining employment 
is not determinative.  The ultimate question is whether the 
Veteran, because of service-connected disability, is incapable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.  Van Hoose, 4 Vet. App. at 
363.  Moreover, as already noted, an inability to work due to 
non-service-connected disabilities or age may not be considered.  
38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA 
considers such factors as the extent of the service-connected 
disabilities and the Veteran's employment and educational 
background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Here, the evidence of record does not establish that the Veteran 
is unemployable due solely to his service-connected disability.  
In that connection, the Board notes at the outset that by his own 
contentions, the Veteran is unemployable as a result not only of 
his service-connected undifferentiated schizophrenia but also of 
his non-service-connected arthritis and the medication he takes 
to treat that disability.  To that end, the Board looks to the 
Veteran's January 2006 statement, in which the Veteran stated 
that he was unable to work "due to the amount of medication that 
I take for antidepressant [sic] and arthritis."  There is simply 
no probative medical evidence in the file to support a conclusion 
that his service-connected disability, taken alone, has made the 
Veteran unemployable.  In reaching this decision, the Board 
acknowledges that the Veteran's August 2009 VA examiner opined 
that the Veteran is unable to pursue gainful employment.  
However, as discussed above, the Board finds that the conclusions 
of that examiner do not correlate with the findings of other 
clinicians, including those who have provided treatment and those 
who have evaluated the Veteran on other occasions and found him 
to have occupational ability such that he could be employed in 
jobs that do not require much social interaction or increased 
intellectual functioning.  The treatment providers have 
consistently documented that the Veteran has reported only mild 
to moderate symptomatology and has in fact on occasion reported 
no mental health concerns.  The Board thus concludes that there 
is no persuasive evidence that the Veteran's service-connected 
disability-without regard to his non-service-connected 
disabilities-has made him unemployable.  38 C.F.R. § 3.341(a).  

The Board acknowledges that the RO has obtained records 
associated with the Veteran's 1985 award of SSA benefits in 
support of the Veteran's contention that he is entitled to a TDIU 
rating.  However, the Board points out that the laws and 
regulations governing award of SSA benefits are not the same as 
those governing award of VA benefits.  Moreover, the Board is 
limited in its review to the effect of the Veteran's single 
service-connected disability during the claim period.  

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against this 
claim.  In light of the foregoing, the Board finds that award of 
TDIU is not warranted, including on an extra-schedular basis.


ORDER

Entitlement to an increased rating for undifferentiated 
schizophrenia is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


